3 Case 2:19-cr-00159-SM-JVM Document 10 Filed 08/29/19 Page 1 of 2

MINUTE ENTRY
AUGUST 29, 2019
ROBY, M. J.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA
UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS ; NO. 19-159
KEVIN RICHARDSON SECTION: E

INITIAL APPEARANCE

APPEARANCES: X_DEFEND WI THOUT COUNSEL (Retained) JOHN HALL THOMAS
639 LOYOLA AVE., SUITE 1820, NEW ORLEANS, LA 70113
X_ASSISTANT U.S. ATTORNEY JTRACEY KNIGHT
___INTERPRETER

 

Designated by Court and sworn. Time: . to M.

_X/ DEFENDANT WAS ADVISED OF HIS RIGHTS

_X/ READING OF THE INDICTMENT WAS:
READ WAIVED

xX/ DEFENDANT INFORMED THE COURT THAT COUNSEL WOULD BE RETAINED
_/ REQUESTED COURT-APPOINTED COUNSEL; SWORN RE FINANCIAL STATUS
_/ FEDERAL PUBLIC DEFENDER APPOINTED TO REPRESENT THE DEFENDANT

_/ DEFENDANT FOUND NOT TO BE LEGALLY INDIGENT

 

MISTAR: 00: Qu

 

 

 
- Case 2:19-cr-00159-SM-JVM Document 10 Filed 08/29/19 Page 2 of 2

X / BAIL SET AT

 

 

 

 

_/ DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHAL

X/ DEFENDANT RELEASED ON BOND

a DEFENDANT INFORMED THAT PRELIMINARY HEARING/REMOVAL HEARING/

ARRAIGNMENDIS SET FOR tlopd

__/ HEARING TO DETERMINE COUNSEL IS SET FOR

 

 

_/ DEFENDANT INFORMED THAT DETENTION HEARING IS SET FOR

 

_/ DEFENDANT ORDERED TO RE-APPEAR FOR PRELIMINARY HEARING/REMOVAL
HEARING/ARRAIGNMENT/DETENTION HEARING/HEARING TO DETERMINE COUNSEL

WITH COUNSEL

 
